Exhibit 10.2

 

PARKWAY PROPERTIES, INC.

2003 EQUITY INCENTIVE PLAN

Incentive Restricted Share Agreement

Four Year Term


                                                                                                           
                                                  June 27, 2006



__________________



Dear __________:

We are pleased to notify you that the Committee under the Parkway Properties,
Inc. 2003 Equity Incentive Plan (the "Incentive Plan") has designated you as the
recipient of a grant of Restricted Shares.  This letter, once signed by you,
will constitute your Incentive Restricted Share agreement.  The grant is subject
to your entry into this agreement.

1.                  The number of Incentive Restricted Shares covered by the
grant is ___, and the date of the grant is July 1, 2006.

2.                  When a term defined in the Incentive Plan is used in this
agreement, the definition given in the Incentive Plan will apply for the
purposes of this agreement.

3.                  Your interest in the Incentive Restricted Shares is
forfeitable and will become nonforfeitable ("vested") only upon your
satisfaction of a condition described below in paragraph 3(a) or (b), and then
only to the extent provided in that paragraph.

(a)                If you remain in the employ of the Company or a Subsidiary on
July 1, 2010, your interest in all Incentive Restricted Shares will become
vested on that date.

(b)               If your employment with the Company and its Subsidiaries
terminates before July 1, 2010, by reason of your death or Permanent Disability,
your interest in a portion of the Incentive Restricted Shares will become vested
on the date of the termination of your employment.  The portion in which your
interest will become vested will be calculated by multiplying (i) the number of
the Incentive Restricted Shares, by (ii) 25 percent multiplied by the number of
full 12-month periods elapsed after June 30, 2006, and before the termination of
your employment.

--------------------------------------------------------------------------------


4.                  The period beginning on the date of grant during which your
interest in Incentive Restricted Shares remains forfeitable is called the
Restricted Period.  During the Restricted Period with respect to Incentive
Restricted Shares the Company will hold the certificate for the Incentive
Restricted Shares, and you may not assign or otherwise transfer those Incentive
Restricted Shares or any interest in those Incentive Restricted Shares.  You
may, however, vote the Incentive Restricted Shares.  During the Restricted
Period with respect to Incentive Restricted Shares, the Company will pay to you
amounts equal to the dividends payable with respect to the Incentive Restricted
Shares.

5.                  If your interest in the Incentive Restricted Shares becomes
vested under paragraph 3, the Company will deliver a certificate for the number
of Incentive Restricted Shares.  The Company will make the delivery to you or,
in the event of your death, to your estate or the person to whom your rights are
transferred by will or under the laws of descent and distribution, subject to
satisfaction of any federal, state, and local income and employment tax
withholding obligation incurred by the Company.

6.                  (a)        The Company shall deduct from any payment of
dividends the amount of tax it is obliged to withhold with respect to the
dividend payment.

            (b)        You or, in the event of your death, the person to whom
Shares shall be delivered may make provision for payment of any tax the Company
is obliged to withhold in connection with the vesting of your interest or the
delivery of the Shares, by making payment to the Company in cash or by
authorizing the Company to retain a number of Shares having a Fair Market Value
on the date the tax is to be determined equal to the amount of the withholding
obligation.  The Company may elect in its discretion to retain Shares from the
number deliverable, to satisfy its withholding obligation in connection with the
vesting or delivery of the Shares.

7.                  The Company has provided you with a copy of the Incentive
Plan, which describes certain terms, conditions, restrictions, and limits on the
Incentive Restricted Shares granted to you.  In addition to being subject to the
terms of this agreement, the grant to you is subject to the terms, conditions,
restrictions, and limits set forth in the Incentive Plan, as if they were set
forth in full in this agreement, including the following:

(a)                If your employment with the Company and its Subsidiaries
terminates for any reason other than death or Permanent Disability before July
1, 2010, you will forfeit, as of the date of the termination of your employment,
your interest in all Incentive Restricted Shares.

(b)               If your employment with the Company and its Subsidiaries
terminates by reason of your death or Permanent Disability before July 1, 2010,
you will forfeit your interest in all Incentive Restricted Shares other than any
Incentive Restricted Shares in which your interest becomes vested pursuant to
paragraph 3(b).

Upon a forfeiture, all interest in the affected Incentive Restricted Shares will
automatically revert to the Company.

                                                                        PARKWAY
PROPERTIES, INC.

                                                                        By
__________________________________

2

--------------------------------------------------------------------------------


                        By executing this agreement, I acknowledge receipt of a
copy of the Parkway Properties, Inc. 2003 Equity Incentive Plan and agree to be
bound by the terms and conditions of the Incentive Plan and this agreement.  I
also agree to follow any guidelines promulgated by the Company from time to time
for the ownership and retention of Shares by directors, officers, and
executives, as applicable to me.

Date:  _____________, 2006                         
_____________________________________

3

--------------------------------------------------------------------------------